People v Lewis (2015 NY Slip Op 03276)





People v Lewis


2015 NY Slip Op 03276


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Tom, J.P., Friedman, Renwick, Moskowitz, DeGrasse, JJ.


3348/10 -3792/10 14863 5238/10 14862 14861

[*1] The People of the State of New York, Respondent,
vRaymond Lewis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Rachel T. Goldberg of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgments, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered on or about February 26, 2013, convicting defendant, upon his pleas of guilty, of burglary in the second degree and six counts of burglary in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 8 to 12 years, unanimously affirmed.
Notwithstanding the inadequacy of the court's oral colloquy with defendant concerning his waiver of his right to appeal, the record reflects that defendant made a valid waiver, because he orally confirmed that he was agreeing to waive his right to appeal as part of this plea bargain and that he discussed this with counsel and understood it, the oral colloquy was supplemented by a comprehensive written waiver that fully explained that the right to appeal is separate and distinct from trial rights (see People v Lopez, 6 NY3d 248, 256 [2006]), and defendant's age and experience indicate that he understood the rights he was waiving (see People v Bradshaw, 18 NY3d 257, 264 [2011]). This waiver forecloses review of his excessive sentence claim.
Regardless of whether defendant made a valid waiver of his right to appeal, we perceive no basis for reducing defendant's sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK